Citation Nr: 1119401	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-33 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran had active duty from November 1962 to November 1964.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from bilateral hearing loss and tinnitus as a result of acoustic trauma sustained in service.  Specifically, he claims that he attended a Generator Maintenance Course which was the source of hazardous noise exposure.  He also contends that he was exposed to "loud screeching noises" which came through his headset while setting up switchboards during the course of his duties as a telephone installation repairman.  He maintains that he has been experiencing symptoms of hearing loss and tinnitus since service.

The Board observes that no VA examination was conducted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Service treatment records do not reveal any complaints of, treatment for, or diagnosis of hearing loss or tinnitus.  Specifically, at the time of his induction to service in November 1962, his ears were found to be within normal limits and his whispered-voice test was 15/15, bilaterally.  Although the Veteran reported that he suffered from "ear, nose or throat trouble" at the time, he did not elaborate as to any specific ear, nose or throat disability.  Similarly, the Veteran's ears were found to be within normal limits at the time of his November 1964 separation from service.  Again, although he reported that he suffered from "ear, nose or throat trouble" at the time, he did not elaborate as to any specific ear, nose or throat disability.  

Nevertheless, a review of the Veteran's service personnel records confirm that he attended "Generator School" for one week in 1963.  His military occupational specialty was telephone installation repairman.  A review of his DD Form 214 and DA Form 20 also reveals that he trained as an M-1 rifle sharpshooter in November 1963.  The Veteran therefore had some noise exposure during active service.

Recognition is given to the fact that a current diagnosis of hearing loss is not of record.  Indeed, at this juncture, the requirements for establishing service connection for hearing loss as per 38 C.F.R. § 3.385 are clearly not met.  However, the courts have clearly held that lay testimony can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is clearly competent to state that he currently experiences hearing loss as well as tinnitus.

Thus, the Board determines that there is evidence of an in-service injury (acoustic trauma) and a current disability.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The outstanding questions are whether the Veteran has hearing loss for VA purposes as per 38 C.F.R. § 3.385 and whether the hearing loss, if it meets the requirements of 38 C.F.R. § 3.385, and tinnitus are related to his in-service acoustic trauma.



Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA audiological examination in order to ascertain the existence and etiology of his claimed bilateral hearing loss and tinnitus.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should opine as to the following: 

a. Does the Veteran meet the requirements of hearing loss for VA purposes as per 38 C.F.R. § 3.385?  

b. If the Veteran has hearing loss for VA purposes, is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed bilateral hearing loss had its onset in service or is otherwise etiologically related to his military service, to include in-service acoustic trauma?

c. Is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed tinnitus had its onset in service or is otherwise etiologically related to his military service, to include in-service acoustic trauma?  Also, if the Veteran's hearing loss is found to be the result of his active service, is it at least as likely as not (50 percent probability or greater) that his tinnitus is caused or aggravated by his hearing loss.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

2.	After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the August 2009 statement of the case.  The Veteran and his representative should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


